Case 2:06-cr-00163 Document 278 Filed 05/05/20 Page 1 of 1 PagelD #: 2064

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF WEST VIRGINIA
AT CHARLESTON

UNITED STATES OF AMERTCA
v. CRIMINAL ACTION NO. 2:06-00163

ANTWONNE D. WHITE

ORDER

Upon the letter-form Motion filed pro se by the
defendant on April 24, 2019, and the subsequent filing of a
Memorandum by his attorney on May 23, 2019, which concludes that
the defendant’s request is not remediable by the First Step Act,
it is, accordingly, ORDERED, that the defendant’s motion, filed

April 24, 2019, be, and the same hereby is, DENIED.

The Clerk is directed to forward copies of this order
to the defendant, all counsel of record, the United States

Probation Department and the United States Marshal.

DATED: May 5, 2020

John. ‘Copenhaver, Jr.
Senior United States District Judge
